EX‑33.33 (logo) STRATEGIC ASSET SERVICES LLC® AN H/2 CAPITAL PARTNERS® COMPANY Report on Assessment of Compliance with Applicable Servicing Criteria 1. Strategic Asset Services LLC (“SAS”) is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as of and for the year ended December 31, 2016 (the “Reporting Period”), as set forth in Appendix A hereto. The transactions covered by this report include commercial real estate loans and notes for which SAS acted as primary servicer and/or special servicer, respectively, during the Reporting Period including the loan owned by COMM 2016-GCT Mortgage Trust as listed on Appendix B hereto (the “Platform”); 2. SAS has engaged certain vendors, which are not servicers as defined in Item 1101(j) of Regulation AB (the “Vendors”), to perform specific, limited or scripted activities, and SAS elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors’ activities as permitted by the United States Securities and Exchange Commission Compliance and Disclosure Interpretation 200.06, Vendors Engaged by Servicers (formerly SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations (Interpretation 17.06)) and as set forth in Appendix A hereto; 3. Except as set forth in paragraph 4 below, SAS used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria; 4. The criteria listed in the column titled “Inapplicable Servicing Criteria” on Appendix A hereto are inapplicable to SAS based on the activities it performs, directly or through its Vendors, with respect to the Platform; 5. SAS has complied, in all material respects, with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; 6. SAS has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; 7. SAS has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; and 8. A registered public accounting firm that is a member of the American Institute of Certified Public Accountants has issued an attestation report on SAS’ assessment of compliance with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period. STRATEGIC ASSET SERVICES LLC By: /s/ Michael Carp Name: Michael Carp Title: Managing Director Date: February 22, 2017 By: /s/ Grace E.
